WR-77,157-02
                                                                                 WR-77,157
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                               Transmitted 7/27/2015 10:31:34 AM
                                                                 Accepted 7/27/2015 11:32:32 AM
                                                                                  ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF             TEXAS                        CLERK
                          IN AUSTIN, TEXAS

                                         )                         RECEIVED
                                         )                  COURT OF CRIMINAL APPEALS
                                                                   7/27/2015
        EX PARTE DANIEL LEE              )                     ABEL ACOSTA, CLERK
               LOPEZ,                    )   CAUSE NO. _______________
                                         )
                APPLICANT                )
                                         )



                        _____________________________

                     MOTION FOR STAY OF EXECUTION
                       _____________________________


       Mr. Lopez is scheduled to be executed on Wednesday, August 12, 2015,
                                after 6 o’clock p.m.




         James Gregory Rytting                         David R. Dow
        Texas Bar No. 24002883                   Texas Bar No. 06064900
        Hidler & Associates, P.C.            University of Houston Law Center
            819 Lovett Blvd.                          100 Law Center
       Houston, Texas 77006-3905               Houston, Texas 77204-6060
          Tel. (713) 655-9111                      Tel. (713) 743-2171
           Fax (713) 655-9112                      Fax (713) 743-2131
       Email james@hilderlaw.com               Email ddow@central.uh.edu

                           Counsel to Daniel Lee Lopez




	                                      1
          IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                       IN AUSTIN, TEXAS

                                       )
                                       )
       EX PARTE DANIEL LEE             )
              LOPEZ,                   ) CAUSE NO. _________________
                                       )
             APPLICANT                 )
                                       )

                      _____________________________

                  MOTION FOR STAY OF EXECUTION
                    _____________________________

TO THE HONORABLE JUDGES OF THIS COURT:

          Daniel Lee Lopez, through undersigned counsel, respectfully moves

this Court to order a stay of execution to permit resolution of the

constitutional claim presented in his case. In support of this application for

stay of execution, Mr. Lopez would show the following:

          Mr. Lopez is scheduled to be executed on August 12, 2015, pursuant

to his conviction and sentence of death entered in the 117th Judicial District

Court of Nueces County, Texas. In a contemporaneously filed pleading,

Counsel raise a claim that Lopez is actually innocent of capital murder

because he never intended to kill Lt. Alexander and, in fact, did not see

Alexander until immediately before hitting him with his vehicle. If Lopez is

actually innocent of capital murder, as evidence strongly suggests is the


	                                    2
case, the Eighth Amendment will not permit his execution. Counsel request

a stay from this Court so that the Court can consider whether the claim

satisfies section 5 of article 11.071 of the Texas Code of Criminal Procedure

and, if so, so that the trial court can hear evidence on the claim. In the

absence of a stay, Mr. Lopez will suffer irreparable injury because he will be

executed.




	                                    3
                                                                            PRAYER FOR RELIEF

                   Accordingly, Counsel respectfully request that this Court stay Lopez’s

execution scheduled for August 12, 2015, and grant any other relief that law

or justice may require.


                                                                                Respectfully submitted,

                                                                          s/ James Gregory Rytting
                                                                         ______________________
                                                                           James Gregory Rytting
                                                                          Texas Bar No. 24002883
                                                                          Hilder & Associates, P.C.
                                                                               819 Lovett Blvd.
                                                                        Houston, Texas 77006-3905
                                                                             Tel. (713) 655-9111
                                                                             Fax (713) 655-9112
                                                                        Email james@hilderlaw.com

                                                                       s/ David R. Dow1
                                                                  ______________________
                                                                         David R. Dow
                                                                   Texas Bar No. 06064900
                                                               University of Houston Law Center
                                                                        100 Law Center
                                                                 Houston, Texas 77204-6060
                                                                     Tel. (713) 743-2171
                                                                     Fax (713) 743-2131
                                                                 Email ddow@central.uh.edu


                                                                        Counsel to Daniel Lee Lopez



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Contemporaneously with this pleading, Counsel is filing a motion for leave to appear

pursuant to the Court’s January 14, 2015 order.

	                                                                                                                4
                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was
served via email to Nueces County District Attorney Mark Skurka at
nueces.districtattorney@nuecesco.com on July 27, 2015.

                                   /s/ David R. Dow
                                   _____________________________
                                   David R. Dow
	  




	                                 5